            Case 1:17-cr-10129-LTS Document 173 Filed 07/20/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                             )
UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )      Criminal No. 17-10129-LTS
                                             )
WALTER JOHNSON.                              )
                                             )

        ORDER ON MOTION FOR A REDUCTION OF SENTENCE (DOC. NO. 167)

                                          July 20, 2020

SOROKIN, J.

       Walter Johnson, who is presently serving a sentence for possession of child pornography,

seeks an order reducing his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), citing the

combination of his age, documented health conditions, and the present COVID-19 pandemic as

extraordinary and compelling reasons justifying his release. Doc. No. 167. The government

opposes his request. Doc. No. 170. For the reasons that follow, Johnson’s motion is DENIED.

       On June 10, 2019, Johnson pleaded guilty to possessing child pornography in violation of

18 U.S.C. § 2252A(a)(5)(B). Doc. No. 140; see Doc. No. 16 at 2 (reflecting this charge was the

second count in the two-count Indictment returned against Johnson). Pursuant to Johnson’s

binding plea agreement, on September 10, 2019: 1) the Court accepted the parties’ joint

recommendation and imposed a thirty-six-month sentence (the lower end of the range of

sentences to which the parties agreed pursuant to Fed. R. Crim. P. 11(c)(1)(C)); and 2) the

government dismissed the first count in the Indictment, which had charged distribution of child

pornography in violation of 18 U.S.C. § 2252A(a)(2)(A). Doc. Nos. 142, 163, 164. Johnson

reported to the Bureau of Prisons (“BOP”) and began serving his sentence at the Federal
         Case 1:17-cr-10129-LTS Document 173 Filed 07/20/20 Page 2 of 5



Correctional Institution in Danbury, Connecticut (“FCI Danbury”), on October 22, 2019. Doc.

No. 163; Doc. No. 167 at 2. Johnson has served only nine months—a quarter of his sentence.

       On March 31, 2020, Johnson reported feeling ill and was placed in medical isolation by

BOP, where he tested positive for COVID-19. Doc. No. 172 at 1; see Doc. No. 167 at 2-4

(stating the positive test was confirmed days later). Information submitted to this Court by the

parties establishes that Johnson suffered from symptoms of COVID-19 but did not require

hospitalization. On April 6, 2020, he petitioned the warden at FCI Danbury, asking her to file a

motion for a sentence reduction on his behalf. Doc. No. 167-5.

       Johnson remained in isolation until April 22, 2020, when he was moved to a housing unit

for inmates who were recovering from COVID-19. Doc. No. 167 at 4; Doc. No. 172 at 1. The

next day, the warden at FCI Danbury denied his compassionate release petition. Doc. No. 167-2.

Johnson tested negative for COVID-19 on May 27, 2020. Doc. No. 172 at 1. On June 4, 2020,

he was returned to FCI Danbury’s general population, where he remains. Id. at 6. Thus,

according to the parties’ submissions, including supplemental information provided by the

government in response to this Court’s order, Doc. No. 171, Johnson has recovered from

COVID-19 and, though he lost weight during his bout with the virus, he no longer exhibits any

symptoms of the illness.

       Johnson is seventy-two years old with a documented history of kidney cancer,

hypertension, and hyperlipidemia. Doc. No. 167 at 7. His age and his hypertension put him at

an elevated risk of suffering serious illness or death from COVID-19, according to the Centers

for Disease Control and Prevention (“CDC”). CDC, “People Who Are at Increased Risk for

Severe Illness,” http://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

increased-risk.html (last visited July 17, 2020).



                                                    2
         Case 1:17-cr-10129-LTS Document 173 Filed 07/20/20 Page 3 of 5



       On June 8, 2020, Johnson filed the instant motion, in which he asks the Court to reduce

his sentence “to time served,” with “the unserved portion of his sentence [to] be converted to an

additional term of supervised release.” Doc. No. 167 at 1. His request arises under a provision

in 18 U.S.C. § 3582(c) that allows for modification of imposed terms of imprisonment if

“extraordinary and compelling reasons warrant such a reduction.” The government opposed

Johnson’s motion on June 15, 2020, arguing that Johnson has not identified the sort of

extraordinary and compelling reason that would warrant a reduction in his sentence. 1 Doc. No.

170. On June 26, 2020, the Court ordered the government to provide updated medical records

and information on COVID-19 testing of Johnson and at FCI Danbury. Doc. No. 171. The

government produced the required information on July 10, 2020. Doc. No. 171. Johnson’s

motion is now ripe, and the Court resolves it on the papers. 2

       The question Johnson’s motion presents is whether, having “consider[ed] the factors set

forth in [18 U.S.C. §] 3553(a),” Johnson has identified “extraordinary and compelling reasons”

warranting a reduction in his sentence. § 3582(c)(1)(A)(i). The Court’s assessment in this

regard is guided by the Policy Statement of the Sentencing Commission in § 1B1.13 of the

United States Sentencing Guidelines. § 3582(c)(1)(A)(ii). That statement permits a reduction in

sentence if “the court determines that” three conditions are met: 1) “extraordinary and

compelling reasons warrant the reduction”; 2) “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g)”; and 3) “the reduction is



1
  The government concedes that this Court has jurisdiction to consider Johnson’s request, as
more than thirty days have elapsed since he petitioned the warden at FCI Danbury to seek release
on his behalf. See Doc. No. 170 at 3-4 (citing 18 U.S.C. § 3582(c)(1)(A) and so conceding even
though Johnson did not exhaust administrative review of the warden’s denial of his petition).
The Court agrees with the government’s reading of § 3582(c)(1)(A).
2
  The issues are amply briefed by the parties. Neither party has requested oral argument or
sought an evidentiary hearing.
                                                 3
          Case 1:17-cr-10129-LTS Document 173 Filed 07/20/20 Page 4 of 5



consistent with this policy statement.” U.S.S.G. § 1B1.13(1)(A), (2), (3). The Application Notes

to § 1B1.13 explain that a defendant’s medical condition will amount to an extraordinary and

compelling reason under § 1B1.13(1) if he is “suffering from a serious physical or medical

condition . . . that substantially diminishes [his] ability . . . to provide self-care within the

environment of a correctional facility and from which he . . . is not expected to recover.”

        Plainly, the record establishes that, as a general matter, Johnson’s age and hypertension

might place him at greater risk than younger, healthier persons would face were they to contract

COVID-19. However, Johnson already has contracted COVID-19 and, despite his age and

medical conditions, he has fully—and fortunately—recovered from it without requiring

hospitalization or other forms of medical treatment beyond those provided at FCI Danbury.

Nothing before the Court suggests the virus poses a continuing elevated risk to persons such as

Johnson, in whom the virus has come and gone without causing serious illness or death.

        Moreover, even if the Court were to find that Johnson’s having suffered from COVID-19

in the past, his age, his hypertension, or the combination of those factors established an

extraordinary and compelling reason permitting a reduction in his sentence, the Court would then

proceed to weigh the § 3553(a) factors and consider whether Johnson is a danger to the safety of

any other person or to the community. Nothing that the parties have presented to the Court now

would cause it to alter the manner in which it weighed the § 3553(a) factors at the time of

Johnson’s sentencing less than a year ago. Moreover, as to the important public-safety factor,

the Court notes that Johnson’s crime impacted numerous real victims.

        Under the totality of circumstances on the record before the Court, having carefully

considered the factors identified in 18 U.S.C. § 3553, the safety of the public, and the other

conditions listed in § 1B1.13 of the Sentencing Guidelines, the Court finds that a reduction in



                                                    4
         Case 1:17-cr-10129-LTS Document 173 Filed 07/20/20 Page 5 of 5



Johnson’s sentence is neither warranted nor consistent with the Sentencing Commission’s Policy

Statement. Accordingly, Johnson’s motion for a reduction of sentence (Doc. No. 167) is

DENIED.

                                                  SO ORDERED.


                                                   /s/ Leo T. Sorokin
                                                  United States District Judge




                                              5
